6/2/2020                                                                   Craig Wright -on
                                      Case 9:18-cv-80176-BB Document 574-2 Entered        About Craig Docket 06/10/2020 Page 1 of 2
                                                                                             FLSD

                                                                                                                   HOME        ABOUT   BLOG




           ABOUT CRAIG
           A computer scientist, a businessman, and an inventor.




           Biography             |   Academic Degrees      |   Professional Certi cations




           DR CRAIG S WRIGHT
           Chief Scientist, nChain

https://craigwright.net/about/                                                                                                                1/2
6/2/2020                                                              Craig Wright -on
                                 Case 9:18-cv-80176-BB Document 574-2 Entered        About Craig Docket 06/10/2020 Page 2 of 2
                                                                                        FLSD



           Dr Craig S Wright is an Australian/Antiguan computer scientist, businessman, and inventor, who challenges the world
           with visionary ideas. He is the creator of Bitcoin and author of the Bitcoin white paper under the pseudonym Satoshi
           Nakamoto. Dr Wright is one of the earliest minds behind what we now know as blockchain technology, and established
           nChain to unleash the technology and its intended purpose—now preserved in the form of the Bitcoin SV Node
           reference implementation and Bitcoin SV.

           As the Chief Scientist at nChain, Dr Wright oversees the scienti c functions of the company, including basic and applied
           research projects and the development of new processes, technologies, and products. He leads a team of world-class
           blockchain engineers and researchers who strive to deliver cutting-edge solutions to global clients.

           Dr Wright has more than 25 years of experience in the elds of information technology and security. He has been a
           lecturer and researcher in computer science at Charles Sturt University, authored many articles, academic papers, and
           books, and spoke publicly at conferences on IT, security, Bitcoin, and other topics relating to digital currency.

           As one of the most highly quali ed digital forensics practitioners in the world, Dr Wright has personally conducted in
           excess of 1,200 engagements related to IT security for more than 120 Australian and international organizations in the
           private and government sectors, including 15 Commonwealth states. Dr Wright has held senior executive positions with
           companies focused on digital currency, digital forensics, and IT security. Among his positions, he was the vice president
           of the Centre for Strategic Cyberspace and Security Science (CSCSS; www.cscss.org) with a focus on collaborating
           government bodies in securing cyber systems. Dr Wright also worked on systems that protected the Australian Stock
           Exchange, and has trained Australian government and corporate departments in SCADA security, cyber warfare, and
           cyber defence. In one of Dr Wright’s early sector focuses, he helped design the architecture for the world’s rst online
           casino (Lasseter’s Online in Australia) and advised Centrebet on security and control systems.

           Many of Dr Wright’s research ndings and publications continue to be presented at academic and business
           conferences. Articles which help explain some of the groundbreaking inventions and concepts can be found on here.

           Dr Wright has been granted the following industry certi cations: GSE CISSP, CISA, CISM, CCE, GCFA, GLEG, GREM, and
           GSPA. He has several advanced academic degrees in diverse elds, including a Doctor of Philosophy (PhD) in Computer
           Science and Economics (thesis title: The Quanti cation of Information Systems Risk) from Charles Sturt University
           (completed in 2014; graduated in 2017), a Doctor of Theology (ThD) from United Theological College awarded in 2003, a
           master’s degree in Statistics, and a master’s degree in International Commercial Law. Dr Wright is currently a candidate
           for two additional PhDs: in Law at the University of Leicester in the United Kingdom and Applied Mathematics at the
           Conservatoire national des arts et métiers (CNAM) in Paris, France.

                  SEE ACADEMIC DEGREES                           SEE PROFESSIONAL CERTIFICATIONS




                                        Never miss a story from Craig Wright (Bitcoin SV is the original Bitcoin)


                                        Enter Email

                                    GET UPDATES
                                      I consent to receiving email updates from craigwright.net.




                                                                               © Copyright 2019




https://craigwright.net/about/                                                                                                         2/2
